DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of amendments submitted, objection to claims 1 and 2 have been withdrawn.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
First, Applicant argues that Chen does not disclose the limitation that recites “the outer circumference of that distal end part is flush with the outer circumference of the pipe end surface where the distal end part contacts the pipe end surface”.  The Examiner respectfully disagrees.
The Examiner takes the position that a reasonably broad interpretation of the claims encompasses that the distal end part is to include any weldment formed by the welding of the pipe end surface and the steel plate.  Fig. 3a from the instant 

    PNG
    media_image1.png
    178
    286
    media_image1.png
    Greyscale


Therefore, the Examiner asserts that Chen discloses “the outer circumference of the distal end part being flush with the outer circumference of the pipe end surface (weld 52, Fig. 6, reproduced below, Chen) where the distal end part contacts the pipe end”.

    PNG
    media_image2.png
    266
    235
    media_image2.png
    Greyscale

Additionally, Chen discloses that “[t]he bridges 106 are cut by the welder while welding the end cap 48 to the needle 24, therefore additional processes to Chen discloses “[u]nlike other types of welding in which a filler material (often in the form of a wire) is melted and placed in the gap between two components or parts to be welded, the laser welding process does not add material to the cutting device 20. The weld 52 is formed from portions of the end cap 48 and needle 24” (paragraph [0025]).  It logically follows that, at least, the portions where the bridges 106 contact the needle 24 would be considered as flush with the needle/pipe after the welding process.
Second, the Applicant argues that “[t]he end result is that Chen produces a needle distal end with a shape different from the probe of the claimed invention” on page 5 of submitted remarks.  Even if the shape between the instant application and Chen were different, which the Examiner does not concede, the Examiner disagrees that this difference warrants a patent.
MPEP 2144 states that the courts have held that shapes of substantially similar objects as “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.”  Applicant’s submitted remarks are silent in regards to some criticality afforded by the supposedly distinct shape of the claimed invention.  Further, a review of the instant application failed 
Third, the Applicant argues that “Chen differs also in that there is no teaching stopping and restarting of the irradiation with the same energy beam”.  The Examiner respectfully disagrees.
Chen discloses that the spot welds may be “semi-connected” (paragraph [0025]).  The Examiner takes the position that a person of ordinary skill in the art would understand that the implication of this disclosure is that the laser would start and stop for a first weld, move to the next weld location, start and stop for a second weld, and repeat the previous steps.  As the welds are on the same material with the same dimensions (i.e., thickness) and are welded for the same purpose, a person of ordinary skill in the art would understand that the laser parameters used for each weld would also be the same.  Further, the Examiner asserts that a person of ordinary skill in the art would consider a series of sequentially radiating laser beams with the same parameters to be “the same energy beam”.  Therefore, the Examiner takes the position that Chen discloses stopping and restarting of the irradiation with the same energy beam.
Despite the implication, the Examiner presents Maurer to provide an explicit teaching of a process of welding a plate to a needle, stopping the welding step, and proceed with a cutting step of said plate.  As stated in the previous Office .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120239071 (hereinafter Chen) in view of WIPO Publication No. 2014034506 (hereinafter Murakami), and further in view of U.S. Patent Application Publication No. 20070093793 (hereinafter Maurer).
Regarding claim 1, Chen discloses bringing a flat plate (end cap 48 and one or more bridges 106, paragraph [0024] and Fig. 5, Chen) in contact with an end surface of a pipe (needle 24, paragraphs [0024]-[0025] and Fig. 6, Chen) to seal the end surface of the pipe (the end cap is welded to the second end to enclose the Chen); the flat plate (end cap 48 and one or more bridges 106, paragraph [0024] and Fig. 5, Chen) having an area larger than an area (Fig. 7, reproduced below, Chen) of the end surface of the pipe (needle 24, paragraphs [0024]-[0025] and Fig. 6, Chen).  To clarify, the Examiner presents Fig. 7 not to replace any embodiments from Fig. 7.  Rather, it is in the intention of the Examiner to use Fig. 7 to merely demonstrate the relative dimensions of the plate and the needle.

    PNG
    media_image3.png
    235
    313
    media_image3.png
    Greyscale

Additionally, Chen discloses irradiating an energy beam (laser, paragraph [0024], Chen) from the plate side (end cap 48 and one or more bridges 106, paragraph [0024] and Fig. 5, Chen) along an outer circumference of the pipe end surface (laser beam “is directed to specific locations around perimeter of the end cap 48”, paragraph [0025], Chen), wherein the plate is cut through irradiation of the energy beam, and the pipe and only the outer circumference of the pipe end surface (“[t]he end cap 48 may alternatively be welded to the inner surface 32 of the needle 24 or the outer surface 38 of the needle 24”, paragraph [0027], Chen) Chen) to form a distal end part (end cap 48 and weld 52, Fig. 6, reproduced below, Chen) of the vitreous body surgical probe (“needle end of ophthalmic surgical cutting devices”, paragraph [0001], Chen).  Further, Chen discloses that an “ophthalmic cutting device may be used to remove portions of the vitreous humor of the” (paragraph [0002]).

    PNG
    media_image2.png
    266
    235
    media_image2.png
    Greyscale

Furthermore, Chen discloses the outer circumference of the distal end part (outer weld 52, Fig. 6, Chen) being flush with the outer circumference of the pipe end surface (needle 24, Fig. 6, Chen) where the distal end part (end cap 48 and weld 52, Fig. 6, reproduced below, Chen) contacts the pipe end surface (Fig. 6, Chen).
Chen does not explicitly disclose a steel plate, a steel pipe, and irradiating an energy beam from the steel plate side along the outer circumference of the pipe end surface.
Murakami is directed toward vitreous body surgical probe and method of manufacture of the same.  Murakami teaches a flat steel plate (tip portion 14, page 7, Murakami), and irradiating an energy beam from the steel plate side (“irradiating the energy beam from the tip outer surface 14b”, page 7, Murakami).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Murakami to have substitute the end cap as taught by Chen with the steel tip portion as both elements serve the same purpose of sealing a vitreous surgery probe. In addition, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Murakami to irradiating an energy beam from the flat steel plate side along the outer circumference of the pipe end surface. One skilled in the art would have been motivated to combine the references because doing so provides a probe for vitreous surgery in which the outer side and the inner side of the distal end portion are sealed completely. See Murakami, page 5.
However, Chen and Murakami does not explicitly teach a steel pipe.
Maurer is directed toward an ophthalmic surgical probe.  Maurer teaches a steel pipe (tubular body 26, paragraph [0019] and Figs. 6A-6C, Maurer).
Examiner notes that Maurer teaches the tubular body of a vitreous surgical probe to be made of stainless steel.  See paragraph [0019].  However, Chen discloses a vitreous surgical probe that comprises a needle without explicitly disclosing the materials used in the construction of said vitreous surgical probe. In view of the above, these two elements are recognized by the art to be equivalences for the same purpose of vitreous surgical probes. See MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Maurer to include a steel pipe. One skilled in the art would have been motivated to combine the references because doing so improves performing vitrecomy surgery.  See Maurer, paragraph [0025].
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1 which claim 3 depends upon, as stated above.  Additionally, the cited prior art references teach the steel pipe (tubular body 26, Maurer).
However, Chen does not explicitly disclose wherein the end surface of the pipe is cut at a slant.
Murakami is directed toward vitreous body surgical probe and method of manufacture of the same.  Murakami teaches wherein the end surface of the pipe is cut at a slant (“tip of the probe body with the tip being inclined”, third paragraph, page 7 and Fig. 2, Murakami).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Murakami to provide the end surface of the pipe is cut at a slant.  One skilled in the art would have been motivated to combine the references because doing so would all the probe main body 11 to be brought closer to the retina in some cases, whereby the vitreous body or the like can be easily sucked from the opening 12.  See Murakami, page 7.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Murakami and Maurer and further in view of U.S. Patent Application Publication No. 20100206857 (hereinafter Bea).
Regarding claim 2, Chen discloses bringing a flat plate (end cap 48 and one or more bridges 106, paragraph [0024] and Fig. 5, Chen) in contact with an end surface of a pipe (needle 24, paragraphs [0024]-[0025] and Fig. 6, Chen) to seal the end surface of the pipe (the end cap is welded to the second end to enclose the needle 24, Abstract and Fig. 6, Chen); the flat plate (end cap 48 and one or more Chen) having an area larger than an area (Fig. 7, reproduced below, Chen) of the end surface of the pipe (needle 24, paragraphs [0024]-[0025] and Fig. 6, Chen).  To clarify, the Examiner presents Fig. 7 not to replace any embodiments from Fig. 7.  Rather, it is in the intention of the Examiner to use Fig. 7 to merely demonstrate the relative dimensions of the plate and the needle.

    PNG
    media_image3.png
    235
    313
    media_image3.png
    Greyscale

Additionally, Chen discloses irradiating an energy beam (laser, paragraph [0024], Chen) along circumference of the pipe end surface along the radial axis of the pipe (laser beam “is directed to specific locations around perimeter of the end cap 48.”, paragraph [0025], Chen) so as to weld (weld 52, paragraph [0024], Chen) together the plate (end cap 48 and one or more bridges 106, paragraph [0024] and Fig. 5, Chen) and the pipe (needle 24, paragraph [0024], Chen), so as to cut the plate along the outer circumference of the pipe end surface (“[t]he bridges 106 are cut by the welder”, paragraph [0024], Chen) and a weld that takes up approximately half the thickness of the wall of the pipe (“it is desirable to or less than the wall thickness 44” (emphasis added), paragraph [0027], Chen) and form a distal end part (end cap 48 and weld 52, Fig. 6, reproduced below, Chen) of the vitreous body surgical probe (“needle end of ophthalmic surgical cutting devices”, paragraph [0001], Chen).  Further, Chen discloses that an “ophthalmic cutting device may be used to remove portions of the vitreous humor of the” (paragraph [0002]).

    PNG
    media_image2.png
    266
    235
    media_image2.png
    Greyscale

Furthermore, Chen discloses the outer circumference of the distal end part (outer weld 52, Fig. 6, Chen) being flush with the outer circumference of the pipe end surface (needle 24, Fig. 6, Chen) where the distal end part (end cap 48 and weld 52, Fig. 6, reproduced below, Chen) contacts the pipe end surface (Fig. 6, Chen).
Chen also discloses that the spot welds may be “semi-connected” (paragraph [0025]).  The Examiner takes the position that a person of ordinary skill in the art would understand that the implication of this disclosure is that the laser i.e., thickness) and are welded for the same purpose, a person of ordinary skill in the art would understand that the laser parameters used for each weld would also be the same.  Further, the Examiner asserts that a person of ordinary skill in the art would consider a series of sequentially radiating laser beams with the same parameters to be “the same energy beam”.  Therefore, the Examiner takes the position that Chen discloses stopping and restarting of the irradiation with the same energy beam.
However, Chen does not explicitly disclose a steel plate, a steel pipe, irradiating an energy beam from the steel plate side near the center of the thickness of the pipe so as to weld together the steel plate and the pipe with a Gaussian-like weld gradient that takes up approximately half the thickness of the wall of the pipe: and stopping irradiation of the energy beam, and subsequently restarting irradiation of the same energy beam from the steel plate side along the outer circumference of the pipe end surface, so as to cut the steel plate.
Murakami is directed toward vitreous body surgical probe and method of manufacture of the same.  Murakami teaches a steel plate (tip portion 14, page 7, Murakami), and irradiating an energy beam from the steel plate side (“irradiating the energy beam from the tip outer surface 14b”, page 7, Murakami) near the Murakami).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Murakami to have substitute the end cap as taught by Chen with the steel tip portion as taught by Murakami as both elements serve the same purpose of sealing a vitreous surgery probe. In addition, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Murakami to irradiate an energy beam from the steel plate side near the center of the thickness of the pipe so as to weld together the steel plate and the pipe.  One skilled in the art would have been motivated to combine the references because doing so provides a probe for vitreous surgery in which the outer side and the inner side of the distal end portion are sealed completely.  See Murakami, page 5.
However, the cited prior art references do not explicitly teach a steel pipe and stopping irradiation of the energy beam, and subsequently restarting irradiation of the same energy beam from, so as to cut the steel plate, and to weld together the steel plate and the pipe with a Gaussian-like weld gradient that takes up approximately half the thickness of the wall of the pipe.
Maurer is directed toward a vitreous surgical probe.  Maurer teaches a steel pipe (tubular body 26, paragraph [0019] and Figs. 6A-6C, Maurer) and stopping irradiation of the energy (paragraph [0024] and Figs. 6A-6C, Maurer), and then cutting the plate (needle 100 is disposed in a punch die 160, and needle 100 is then punched through foil 150, paragraph [0024] and Figs. 6A- 6C, Maurer).
Examiner notes that Maurer teaches the cutting step to be done by mechanical means (i.e., punching) to cut the plate in the construction of a vitreous surgical probe.  However, Chen discloses the use of lasers to cut the plate in the construction of a vitreous surgical probe.  In view of the above, these two methods are recognized by the art to be equivalences for the same purpose. See MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Maurer to provide a steel pipe and stopping irradiation of the energy beam, and subsequently restarting irradiation of the same energy beam from, so as to cut the steel plate.  One skilled in the art would have been motivated to combine the references because doing so improves performing vitrecomy surgery. See Maurer, paragraph [0025].

Bea is directed toward a device and method for laser processing.  Bea teaches a laser welding technique referred to as keyhole welding which allows the laser beam to “penetrate deep into the workpiece and around which the melt is produced, is produced by the focused laser beam during deep-penetration laser welding” (paragraph [0004], Bea).  For example, Bea teaches an overlap welding technique where the energy can be introduced into both workpieces (paragraph [0099] and Fig. 5, reproduced below, Bea).

    PNG
    media_image4.png
    237
    412
    media_image4.png
    Greyscale

In addition, Bea teaches “[t]he behavior of laser beams can often be satisfactorily described by Gaussian beams, i.e., the intensity of the laser beam reaches a maximum in the center and weakens according to a Gaussian distribution in a radial direction that is perpendicular to the propagation direction of the laser beam” (paragraph [0023]).  The Examiner takes the position that a person of Bea that a Gaussian-like weld would result from a Gaussian laser beam with the maximum in the center and weakening in a radial direction to the outer surface of the walls of the pipe.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the laser welding method, as taught by Chen, with the laser keyhole welding method, as taught by Bea, to incorporate the teachings of Maurer to weld together the steel plate and the pipe.  One skilled in the art would have been motivated form a deep optimized weld seam.  See Bea, paragraph [0097].
Examiner notes that Bea is silent in regards to welding the steel plate and the pipe near the center of the thickness of the pipe.  However, the Examiner takes the position that as the weld penetrates deep into the workpiece, it logically follows that the weld cannot exist outside of the thickness of the pipe (as the irradiation of an energy beam is originating from the plate side, as taught by Chen).
Further, it logically follows that the weld would be strongest near the center of the thickness of the pipe.
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 2 which claim 4 depends upon, as stated above.  Maurer).
However, the cited prior art references do not explicitly teach wherein the end surface of the pipe is cut at a slant.
Murakami is directed toward vitreous body surgical probe and method of manufacture of the same.  Murakami teaches wherein the end surface of the pipe is cut at a slant (“tip of the probe body with the tip being inclined”, third paragraph, page 7 and Fig. 2, Murakami).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Murakami to provide the end surface of the pipe is cut at a slant.  One skilled in the art would have been motivated to combine the references because doing so would all the probe main body 11 to be brought closer to the retina in some cases, whereby the vitreous body or the like can be easily sucked from the opening 12.  See Murakami, page 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761